Title: To John Adams from Rebecca de Molitor, 29 August 1821
From: Molitor, Rebecca de
To: Adams, John


				
					Sir
					Boston 29th August 1821—
				
				Your being a relation of My Fathers Induces me to take the liberty of making my Situation known to you—Confident from your known Benevolence of character that you will not turn a deaf Ear to the voice of Misfortune—My Fathers Name was William Engs—Son of Maddet Engs his Mothers Maiden name was Ann Adams, and bore near affinity to your Father—he had two Sisters—Avis & Ann, Avis Married Captn Barnabas Binney and resided in the Mansion House of my Grandfather in Summer Street, which is still standing—the Other Married Mr. John Phillips and resided in Quebec, he held some office under the then British Goverment—I am particcular Sir in Mentioning my Family that you may recognize the Claims I have to it—when young my Father went to Newport RIsland where he Married. I was his fourth Child have often heard him Speak of Samuel and Nathaniel Adams, as his particular and Intimate friends—but as he must have been many years your Senr. I think he could have no personal knowledge of you. Except in his Visits to his friends after he left it—when you Sir was Called to the high and Important office as Chief of these States, I was not in my Native place, yet I can recollect afterwards hearing him Speak of you in terms of admiration and delight—My Father was not Rich but preserved an Unblemishd Character. the only Legacy he left his children they have not impaird it—in 1780 I Married, some few years afterwards removd with my Husband to Nova Scotia—that then Inhospitable Clime Baffled our pursuits—years roll’d on after years our Industry was in Vain fortune fled us, and my Husband resignd his breath fourteen years ago—Since that time I have resided with my children—came here in the Month of May in the family of my Son Inlaw, who was formerly Clerk in the Navy Yard in Halifax, and thro the reduction of that Establishment and the Army has been obligd to leave it, being partial to my native Country I perswaded him to try his fortune here—thro a combination of untoward events he has not succeeded, and finally has left this Town in persuit of more favorable prospects elsewhere—I am left with my Daughter and several Small children without any means of Support, save what our little industry can procures us, and that is small—be pleasd to excuse what you find deficient Sir, in these unvarnishd lines—they are from the pen of Woman in her Seventieth Year in an Indifferent state of Health—I Should have Sought the pleasure of an Interview had you been in Town—but as the distance is considerable beg the favor of a line—we reside at the Corner of Back and   Richmond Streets Boston—where any attention Shewn us will be Gratefully and Respectfully remembered—by Sir Your very— / Humble Servt.—
				
					Rebecca de Molitor
				
				
			